Order, Supreme Court, New York County, entered on December 1, 1972, and judgment of said court entered thereon on December 29, 1972, affirmed, without costs and Without disbursements. Concur — Nunez, J. P., Murphy, Lane and Capozzoli, JJ.; Kupferman, J., dissents in the following memorandum: Inasmuch as a serious '' question is presented with respect to tenure (Perry v. Sinderman, 408 U. S. 593; Board of Regents v. Roth, 408 U. S. 564; Legislative Conference of City Univ. of N. Y. v. Board of Higher Educ. of City of N. Y., 38 A D 2d 478, affd. 31 N Y 2d 926), the bar of CPLR 217 against this article 78 proceeding ought to have firmer underpinnings. If the college reserved the right to reconsider at the end of the semester, “ on or about June 8 ” could very well include June 12, and inasmuch as the proceeding commenced on October 11, it would' be timely.